In a proceeding, inter alia, to validate petitions designating petitioner Ray H. Williams as a candidate in the Democratic Party primary election to be held on September 9, 1980 for the public office of Representative to the United States Congress from the 14th Congressional District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 18, 1980, which, inter alia, dismissed the proceeding. Judgment affirmed, without costs or disbursements (see Election Law, § 1-106, subd 1). Hopkins, J. P., Lazer, Rabin, Margett and Martuscello, JJ., concur.